Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

for

MICHAEL RUTZ

 

THIS AGREEMENT is made effective as of the 10th day of February, 2014, by and
between LITTELFUSE, INC., a Delaware corporation (hereinafter referred to as the
“Company”), and the executive named above (hereinafter referred to as the
“Executive”);

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company (hereinafter referred to as the
“Board”) has determined that it is in the best interests of the Company and its
stockholders to provide the Executive with certain protections against the
uncertainties usually created by a Change of Control; and

 

WHEREAS, the Board wishes to better enable the Executive to devote his full
time, attention and energy to the business of the Company prior to and after a
Change of Control, thereby benefiting the Company and its stockholders;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, the Company and the Executive hereby agree as follows:

 

CHANGE OF CONTROL BENEFITS

 

Section 1.     Certain Definitions.

 

(a)      The “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Subsection 1(b) hereof) on which a Change of
Control (as defined in Section 2 hereof) occurs. Notwithstanding anything to the
contrary contained in this Agreement, if a Change of Control occurs and if the
Executive separates from service with the Company prior to the date on which the
Change of Control occurs, and if it is reasonably demonstrated by the Executive
that such separation from service (i) was at the direct or indirect request of a
third party who theretofore had taken any steps intended to effect a Change of
Control or (ii) otherwise arose in connection with or in anticipation of a
Change of Control, then for all purposes of this Agreement the “Effective Date”
shall mean the date immediately prior to the date of such separation from
service.

 

(b)     The “Change of Control Period” shall mean the period commencing on the
date hereof and ending on December 31, 2014.

 

Section 2.     Change of Control. For the purpose of this Agreement, a “Change
of Control” shall mean:

 

(a)     The acquisition by any one person or more than one person acting as a
group (within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(v)(B)),
other than the Company or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliated company (as defined in Section
4), (a “Person”) of any of stock of the Company that, together with stock held
by such Person, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. For purposes of this Subsection
(a), the following acquisitions shall not constitute a Change of Control: (i)
the acquisition of additional stock by a Person who is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company, (ii) any acquisition in which the Company does not remain
outstanding thereafter and (iii) any acquisition pursuant to a transaction which
complies with Subsection (c) of this Section 2. An increase in the percentage of
stock owned by any one Person as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this Subsection;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The replacement of individuals who, as of the date hereof, constitute a
majority of the Board, during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the Board before the
date of the appointment or election, provided that, if the Company is not the
relevant corporation for which no other corporation is a majority shareholder
for purposes of Treasury Regulation Section 1.409A-3(i)(5)(iv)(A)(2), this
Subsection (b) shall be applied instead with respect to the members of the board
of the directors of such relevant corporation for which no other corporation is
a majority shareholder;

 

(c)     The acquisition by any one person or more than one person acting as a
group (within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)),
other than the Company or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliated company (as defined in Section
4), during the 12-month period ending on the date of the most recent acquisition
by such person or persons, of ownership of stock of the Company possessing 30%
or more of the total voting power of the stock of the Company. For purposes of
this Subsection (c), the following acquisitions shall not constitute a Change of
Control: (i) the acquisition of additional control by a person or more than one
person acting as a group who are considered to effectively control the Company
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi) and (ii)
any acquisition pursuant to a transaction which complies with Subsection (a) of
this Section 2; or

 

(d)     The acquisition by any person or more than one person acting as a group
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii)(C)),
other than a transfer to a related person within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(vii)(B), during the 12-month period ending on
the date of the most recent acquisition by such person or persons, of assets
from the Company that have a total gross fair market value equal to or more than
40% of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition(s). For purposes of this Subsection (d),
“gross fair market value” means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

The above definition of “Change of Control” shall be interpreted by the Board,
in good faith, to apply in a similar manner to transactions involving
partnerships and partnership interests, and to comply with Section 409A of the
Internal Revenue Code and Treasury Regulations and official guidance issued
thereunder from time to time (“Section 409A”).

 

 

 
2

--------------------------------------------------------------------------------

 

 

Section 3.      Service Period. The Company hereby agrees to continue to retain
the services of the Executive, and the Executive hereby agrees to provide
services to the Company and its successors, subject to the terms and conditions
of this Agreement, for the period commencing on the Effective Date and ending on
the second anniversary of such date (the “Service Period”).

 

Section 4.     Terms of Service.

 

(a)     Position and Duties.

 

(i)      During the Service Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
providing services to the Company or its affiliated companies immediately
preceding the Effective Date or any office or location less than 20 miles from
such location. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.

 

(ii)     During the Service Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Service Period it shall not be a violation of this
Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee or service provider of the Company
in accordance with this Agreement.

 

(b)     Compensation.

 

(i)      Base Salary. During the Service Period, the Executive shall receive an
annual base salary (hereinafter referred to as the “Annual Base Salary”), which
shall be paid at a monthly rate, equal to at least twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Service Period, the Annual Base
Salary shall be reviewed no more than 12 months after the last salary increase
awarded to the Executive prior to the Effective Date and thereafter at least
annually. Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement. Annual Base Salary
shall not be reduced after any such increase and the term Annual Base Salary as
used in this Agreement shall refer to Annual Base Salary as so increased.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(ii)     Annual Bonus. In addition to the Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Service Period, an
annual bonus in cash at least equal to the greater of: (i) the average of the
Executive’s annual bonuses paid under the Company’s Annual Incentive Plan or any
successor plan (such plan(s) hereinafter collectively referred to as the “Bonus
Plan”) for the last three full fiscal years prior to the Effective Date; or (ii)
the Executive’s target annual bonus under the Bonus Plan for the year in which
the Effective Date occurs. Each such annual bonus shall be paid no later than
the fifteenth day of the third month of the fiscal year next following the
fiscal year for which such annual bonus is awarded, unless the Executive shall
elect to defer the receipt of such annual bonus. Any such deferral election
shall be made not later than the first day of the fiscal year for which the
annual bonus is paid, and shall be made in accordance with policies adopted by
the Company in compliance with Section 409A.

 

(iii)     Incentive, Savings and Retirement Plans. During the Service Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

 

(iv)     Welfare Benefit Plans. During the Service Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated companies. In the event such plans, practices,
policies and programs are not reasonably able to provide the Executive with
coverage or provide the Executive with benefits which are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company and its affiliated companies, then the Company shall
provide individual insurance policies or reimburse the Executive, on at least a
monthly basis, to cover any post-tax difference in the benefits received by the
Executive.

 

(v)     Expenses. During the Service Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and to the extent that any
resulting change in reimbursement or payment dates would comply with Section
409A, as in effect generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(vi)     Fringe Benefits. During the Service Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive and to the extent that any resulting change in reimbursement or
payment dates would comply with Section 409A, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

(vii)     Office and Support Staff. During the Service Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive and to the extent that any resulting change in reimbursement or
payment dates would comply with Section 409A, as provided generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

(viii)     Vacation. During the Service Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

The requirements of paragraphs 4(b)(iii) through (viii) shall not apply to the
extent prohibited by applicable law or to the extent such provision would cause
the applicable plan, practice, policy, or program to fail nondiscrimination or
coverage tests imposed thereon by applicable law.

 

Section 5.     Separation from Service.

 

(a)     Disability. If the Company determines in good faith that the Disability
of the Executive has occurred during the Service Period (pursuant to the
definition of Disability set forth below), it may terminate the Executive’s
service effective upon the date the Company provides written notice to the
Executive. For purposes of this Agreement, “Disability” shall mean the Executive
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Cause. The Company may terminate the Executive’s service during the
Service Period for Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i)     the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board which specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties and such
failure is not cured within sixty (60) calendar days after receipt of such
written demand; or

 

(ii)     the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

 

For purposes of this provision, any act or failure to act on the part of the
Executive in violation or contravention of any order, resolution or directive of
the Board shall be considered “willful” unless such order, resolution or
directive is illegal or in violation of the certificate of incorporation or
by-laws of the Company; provided, however, that no other act or failure to act
on the part of the Executive, shall be considered “willful,” unless it is done,
or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or General Counsel of the Company or based upon the advice of
outside counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. The separation from service of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board (other than the Executive)
at a meeting of the Board called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
paragraph (i) or (ii) above, and specifying the particulars thereof in detail.

 

(c)     Good Reason. The Executive’s service may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean:

 

(i)     the Executive is not elected to, or is removed from, any elected office
of the Company which the Executive held immediately prior to the Effective Date;

 

(ii)     the assignment to the Executive of any duties materially inconsistent
in any respect with the Executive’s position, authority, duties or
responsibilities as contemplated by Subsection 4(a) hereof, or any other action
by the Company which results in a diminution in such position, authority, duties
or responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

 

 
6

--------------------------------------------------------------------------------

 

 

(iii)     any failure by the Company to comply with any of the provisions of
this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

 

(iv)     the Company’s requiring the Executive to travel on Company business to
a substantially greater extent than required immediately prior to the Effective
Date; or

 

(v)     any purported termination by the Company of the Executive’s service with
the Company otherwise than as expressly permitted by this Agreement.

 

For purposes of this Subsection 5(c), a good faith determination of “Good
Reason” made by the Executive shall be conclusive.

 

(d)     Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Subsection 13(b) hereof. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
service under the provision so indicated, and (iii) specifies the termination
date. To qualify as “Good Reason,” the Executive must provide such notice within
90 days following the initial existence of the condition described in paragraph
(c)(i) through (v) above, upon notice of which the Company shall have 30 days
during which it may remedy the condition, in which case “Good Reason” shall not
exist. The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

(e)     Separation from Service. All references to “separation from service,”
“termination of service” and words of similar import shall have the same meaning
as “separation from service” as defined by Section 409A. By way of illustration,
and without limiting the generality of the foregoing, the following principals
shall apply:

 

(i)     The Executive shall not be considered to have separated from service so
long as the Executive is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or if longer,
so long as the Executive retains a right to return to service with the Company
under an applicable statute or by contract.

 

(ii)     Regardless of whether the Executive has formally separated from
service, the Executive will be considered to have separated from service as of
the date it is reasonably anticipated that no further services will be performed
by the Executive for the Company, or that the level of bona fide services the
Executive will perform after such date will permanently decrease to no more than
20% of the average level of bona fide services performed over the immediately
preceding 36-month period. For purposes of the preceding test, during any paid
leave of absence the Executive shall be considered to have been performing
services at the level commensurate with the amount of compensation received, and
unpaid leaves of absence shall be disregarded.

 

 

 
7

--------------------------------------------------------------------------------

 

 

(iii)     For purposes of determining whether the Executive has separated from
service, all services provided for the Company, or for any other entity that is
part of a controlled group that includes the Company as defined in Section
414(b) or (c) of the Internal Revenue Code (“Code”), shall be taken into
account, whether provided as an employee or as a consultant or other independent
contractor; provided that the Executive shall not be considered to have not
separated from service solely by reason of service as a non-employee director of
the Company or any other such entity.

 

Section 6.     Obligations of the Company upon Separation during the Service
Period.

 

(a)     Good Reason; Other Than for Cause, Death or Disability. If, during the
Service Period, the Company causes the Executive to separate from service other
than for Cause or Disability, or the Executive shall voluntarily separate from
service for Good Reason as described in Subsection 5(c), the following
provisions shall apply:

 

(i)     The Company shall pay to the Executive the amounts set forth in
Paragraphs A and B below.

 

A.     The sum of the following (“Accrued Obligations”):

 

(1)     the Executive’s Annual Base Salary through the separation from service
to the extent not theretofore paid, payable on the next regularly scheduled
payroll date (or such earlier date as required by law),

 

(2)     an amount, equal to the greatest of the Executive’s target annual bonus
under the Bonus Plan for the fiscal year in which the separation from service
occurs (“Target Bonus”), the Executive’s annual bonus under the Bonus Plan for
the current fiscal year based on performance through date of separation, or the
Executive’s average annual bonus under the Bonus Plan for the last three fiscal
years ending prior to the separation from service (“Average Annual Bonus”),
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year through the separation from service, and the denominator of which is
365, payable in a lump sum on the 30th day following the separation from
service,

 

(3)     any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon), paid in accordance with the Executive’s
deferral elections in effect under any such deferral program, plus

 

 

 
8

--------------------------------------------------------------------------------

 

 

(4)     any accrued but unpaid vacation pay, paid in a lump sum on the 30th day
following the separation from service (or such earlier date as required by law).

 

B.     The amount equal to the product of (1) two multiplied by (2) the sum of
(x) the Executive’s Annual Base Salary plus (y) the greater of the Executive’s
Average Annual Bonus or Target Bonus, which shall be paid in a lump sum on the
30th day following the separation from service.

 

(iii)     The Company shall reimburse the Executive for the additional premium
costs incurred by the Executive, in excess of the active employee rate for the
Executive’s peer group, to continue group medical coverage for the Executive
and/or the Executive’s family under Section 4980B of the Code and applicable
state laws (“COBRA”) for the maximum period of time as permitted by law. The
Executive shall submit to the Company satisfactory evidence of premium costs
incurred within 30 days following the date such costs were incurred. Within 30
days following receipt of such evidence, the Company shall pay to the Executive
such reimbursement, plus additional severance pay in an amount such that the net
amount of such reimbursement and additional severance pay, after all applicable
tax withholding, equals the difference between the full COBRA premium and the
premium charged to active employees in Executive’s peer group. Following the end
of COBRA coverage, the Company shall reimburse the Executive for the additional
premium costs incurred by the Executive, in excess of the former employee COBRA
rate for the Executive’s peer group, for the purchase of an individual insurance
policy providing medical coverage to the Executive and/or the Executive’s family
which is substantially similar to the coverage provided by the Company’s group
medical plan. In no event shall the combined period of reimbursable coverage
under COBRA and any individual insurance policy exceed two (2) years from
separation from service.

 

(iv)     For a period of up to two (2) years after the separation from service,
the Company shall provide monthly outplacement services to the Executive at
reasonable levels as provided to peer executives of the Company, for the purpose
of assisting the Executive to seek a new position; provided, however, that the
Company shall have no further obligations to provide such outplacement services
once the Executive has accepted a position with any third party.

 

(v)     Notwithstanding anything to the contrary set forth in any stock option
plans pursuant to which the Executive has been granted any stock options or
other rights to acquire securities of the Company or its Affiliates, as defined
in Rule 12b-2 of the General Rules and Regulations under the Exchange Act (the
“Plans”), any option or right granted to the Executive under any of the Plans
shall be exercisable by the Executive until the earlier of (x) the date on which
the option or right terminates in accordance with the terms of its grant, or (y)
the expiration of 12 months after the separation from service.

 

(vi)     To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall hereinafter be
referred to collectively as the “Other Benefits”).

 

 

 
9

--------------------------------------------------------------------------------

 

 

(vii)     Notwithstanding anything to the contrary contained in any employment
agreement, benefit plan or other document, in the event the Executive incurs a
separation from service during the Service Period by the Executive for Good
Reason or by the Company other than for Cause or Disability, on and after the
separation from service the Executive shall not be bound or prejudiced by any
non-competition agreement benefiting the Company or its subsidiaries.

 

(b)     Death. If the Executive dies during the Service Period, this Agreement
shall terminate without further obligations by the Company to the Executive’s
legal representatives under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, at the time and in the form as provided in Paragraph 6(a)(i)(A)
above. With respect to the provision of Other Benefits, the term “Other
Benefits” as utilized in this Subsection 6(b) shall include, without limitation,
and the Executive’s estate and/or beneficiaries shall be entitled to receive,
benefits at least equal to the most favorable benefits provided by the Company
and affiliated companies to the estates and beneficiaries of peer executives of
the Company and such affiliated companies under such plans, programs, practices
and policies relating to death benefits, if any, as in effect with respect to
other peer executives and their beneficiaries at any time during the 120-day
period immediately preceding the Effective Date.

 

(c)     Disability. If the Company causes the Executive to separate from service
by reason of the Executive’s Disability during the Service Period as set forth
in Subsection 5(a), this Agreement shall terminate without further obligations
by the Company to the Executive under this Agreement, other than for payment of
Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive at the time and in the form
provided in Paragraph 6(a)(i)(A). With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Subsection 6(c) shall
include, and the Executive shall be entitled after the Executive’s separation
from service to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company and its affiliated
companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date.

 

(d)     Cause; Other than for Good Reason. If the Company causes the Executive
to separate from service for Cause during the Service Period as described in
Subsection 5(b), this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive (x) his Annual
Base Salary through the separation from service, payable on the next regularly
scheduled payroll date (or such earlier date as required by law), (y) the amount
of any compensation previously deferred by the Executive (which shall be paid at
the time and in the form it would otherwise have been paid had this Agreement
not applied), and (z) Other Benefits, in each case to the extent theretofore
unpaid and at the times provided in the applicable plan or agreement. If the
Executive voluntarily separates from service during the Service Period,
excluding a separation from service for Good Reason as described in Subsection
5(c), this Agreement shall terminate without further obligations of the Company
to the Executive under this Agreement, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits. In such case,
all Accrued Obligations shall be paid to the Executive at the time and in the
form provided in Subsection 6(a)(i)(A) and the Company shall timely pay or
provide the Other Benefits to the Executive. In no event shall the Executive be
liable to the Company for any damages caused by such voluntary separation from
service by the Executive nor shall the Executive be in any way restricted from
providing service to any other party after such voluntary separation from
service.

 

 

 
10

--------------------------------------------------------------------------------

 

 

Section 7.     Code Section 409A Payment Limits. To the maximum extent possible,
the provisions of this Agreement shall be construed in such a manner that no
amounts payable to the Executive are subject to the additional tax and interest
provided in Section 409A(a)(1)(B) of the Code. If any payment (whether cash or
in-kind), including but not limited to reimbursements and Other Benefits, would
constitute a “deferral of compensation” under Section 409A and a payment date
that complies with Section 409A(a)(2) of the Code is not otherwise provided for
such benefit either in this Agreement or a Company program or policy, then such
payment shall be made not later than 2 ½ months after the end of the calendar
year in which the payment is no longer subject to a substantial risk of
forfeiture. Any receipts or other proof of expenses (if required) shall be
submitted to the Company by the Executive no later than one month after the end
of the calendar year in which the payment is no longer subject to a substantial
risk of forfeiture. Notwithstanding any provision in this Agreement to the
contrary, if at the time of separation from service the Executive is a
"specified employee" within the meaning of Section 409A, any cash or in-kind
payments which constitute a "deferral of compensation" under Section 409A and
which would otherwise become due under this Agreement during the first 6 months
(or such longer period as required by Section 409A) after separation from
service shall be delayed and all such delayed payments shall be paid in full in
the 7th month after the separation from service, and all subsequent payments
shall be paid in accordance with their original payment schedule. To the extent
that any insurance premiums or other benefit contributions constituting a
"deferral of compensation" become subject to the above delay, the Executive
shall be responsible for paying such amounts directly to the insurer or other
third party and shall receive reimbursement from the Company for such amounts in
the 7th month as described above. The above specified employee delay shall not
apply to any payments that are excepted from coverage by Section 409A, such as
those payments covered by the short-term deferral exception described in
Treasury Regulations Section 1.409A-1(b)(4).

 

Section 8.     Nonexclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify, nor, subject to Subsection
13(f) hereof, shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliated companies. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to his or her separation from service
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Agreement.

 

 

 
11

--------------------------------------------------------------------------------

 

 

Section 9.     Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek
another position or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not the Executive obtains another
position. To the extent that any amount due hereunder has become subject to a
bona fide dispute, payment of such amount may be delayed until no later than the
end of the first taxable year of the Executive in which the Company and the
Executive enter into a legally binding settlement of such dispute, the Company
concedes that the amount is payable, or the Company is required to make such
payment pursuant to a final and nonappealable judgment or other binding
decision, as set forth in Treasury Regulation Section 1.409A-3(g), and any such
payment shall include interest on such delayed amount from the original due date
thereof until paid at the prime rate from time to time reported in The Wall
Street Journal during said period, plus, to the fullest extent permitted by law,
the amount of all legal fees and expenses which the Executive reasonably incurs
as a result of any contest by the Company, the Executive or others in which the
Executive is the prevailing party.

 

Section 10.     Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s service with the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After Executive’s separation from service with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. The provisions of this
Section 10 shall survive any termination of this Agreement or the Executive’s
separation of service with the Company.

 

Section 11.     Excise Tax on Parachute Payments. (a) Anything in this Agreement
to the contrary notwithstanding and except as set forth below, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section, except as otherwise provided in this Section) (hereinafter referred to
collectively as a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Payments shall be reduced to the extent necessary so
that no portion thereof shall be subject to the Excise Tax, but only if, by
reason of such reduction, the net after-tax benefit received by the Executive
shall exceed the net after-tax benefit that would be received by the Executive
if no such reduction was made.

 

 

 
12

--------------------------------------------------------------------------------

 

 

(b)     For purposes of paragraph (a), “net after-tax benefit” shall mean (i)
the total of all Payments which the Executive receives or is then entitled to
receive from the Company that would constitute “excess parachute payments”
within the meaning of Section 280G of the Code, less (ii) the amount of all
foreign, federal, state and local income and employment taxes payable by the
Executive with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which such payments shall be made to the
Executive (based on the rate in effect for such year as set forth in the Code as
in effect at the time of the first such payment), less (iii) the amount of
Excise Tax imposed with respect to the Payments described in (i) above.

 

(c)     If a reduction is to occur pursuant to paragraph (a), the payments and
benefits under this Agreement shall be reduced in the following order: any cash
severance (in reverse order of payment), then outplacement services (in reverse
order), then any other amount that is a “parachute payment” within the meaning
of Section 280G of the Code in such order as determined in the sole discretion
of the Company and not the Executive.

 

Section 12.     Successors. (a) This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

 

(b)     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

(c)     The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the term “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law or otherwise.

 

Section 13.     Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, without
reference to principles of conflict of laws. This Agreement may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.

 

(b)     Each notice, request, demand, approval or other communication which may
be or is required to be given under this Agreement shall be in writing and shall
be deemed to have been properly given when delivered personally at the address
set forth below for the intended party during normal business hours at such
address, when sent by facsimile or other electronic transmission to the
respective facsimile transmission numbers of the parties set forth below with
telephone confirmation of receipt, or when sent by recognized overnight courier
or by the United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

 

 
13

--------------------------------------------------------------------------------

 

 

If to the Company:

 

Littelfuse, Inc.
8755 W. Higgins Road

O'Hare Plaza, Suite 500

Chicago, IL 60631
Attention: President

Phone: (773) 628-0800

Facsimile: (773) 628-0802

 

If to the Executive, to the last address shown in the records of the Company.

 

Notices shall be given to such other addressee or address, or both, or by way of
such other facsimile transmission number, as a particular party may from time to
time designate by written notice to the other party hereto. Each notice,
request, demand, approval or other communication which is sent in accordance
with this Section shall be deemed given and received for all purposes of this
Agreement as of two business days after the date of deposit thereof for mailing
in a duly constituted United States post office or branch thereof, one business
day after deposit with a recognized overnight courier service or upon
confirmation of receipt of any facsimile transmission. Notice given to a party
hereto by any other method shall only be deemed to be given and received when
actually received in writing by such party.

 

(c)     The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

(d)     The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e)     The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to promptly
assert any right the Executive or the Company may have hereunder, including,
without limitation, the right of the Executive to separate from service for Good
Reason pursuant to Subsection 5(c)(i)-(v) hereof, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

(f)     The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment or other service of the Executive by or with the Company
is “at will” and, subject to Subsection 1(a) hereof and/or any other written
agreement between the Executive and the Company, prior to the Effective Date,
the Executive’s employment and/or service and/or this Agreement may be
terminated by either the Executive or the Company at any time prior to the
Effective Date upon written notice to the other party, in which case the
Executive shall have no further rights under this Agreement. From and after the
Effective Date, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.

 

(g)     This Agreement may be executed in two or more counterparts, all of which
taken together shall constitute one and the same agreement.

 

 

 
14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Change of Control
Agreement on the dates set forth below.

 

 

 

EXECUTIVE

         

Date: February 10, 2014

/s/ Michael Rutz

   

MICHAEL RUTZ

           

LITTELFUSE, INC.

         

Date: February 10, 2014

By

/s/ Gordon Hunter

     

Gordon Hunter, Chief Executive Officer

 







 

 

15 

 

 

 